Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.
Claims 1 and 12-13 have been amended.  Claims 1, 4-6, 7, and 11-13 are now allowed.  In accordance with 37 CFR 1.126, the allowed claims will be renumbered as claims 1-7 in the issued patent.
As stated at page 6 of the Reply of November 18, 2021, independent claims 1 and 13 have now each been amended to clearly require the primer pair of SEQ ID NO: 5 and SEQ ID NO: 6 (which was previously indicated as being free of the prior art).
With regard to the use of the term “marker” in the claims, it is noted that the disclosure of the present application (which is the national stage of an application originally filed in Italian) does not employ the term “label”, but rather employs the term “marker” in a manner that makes clear that this term is equivalent to the more common term (in English) “label” (see the related discussion of this term in paragraph 6 of the Final Office action mailed July 19, 2021).    Further, given the manner in which the term “marker” is employed in the specification (see, e.g., paragraphs 32, 73, 77, and 96-99, noting the disclosure of standard fluorescent labels as preferred markers), it is clear that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634